By the Court.
The deposition, though taken on a cross examination, is irrelevant to the point before us, and cannot be received. It is of no moment, whether two returns agree or not. The sessions were bound to approve such return, as would conduce most to the public good, and do the least injury to private property. The breadth returned by the last set of men, is but surplusage: the court have adopted it, by their confirmation of the * 7,-| *return. It does not appear to the court that the road 3731 passes through improved lands ; and if it did, it is highly dubious, whether that part of the law (passed 6th April 1802. 5 St. Laws 179, § x,) is not merely directory, and not imperative ; as has been determined in this court, with respect to surveys, where the interior lines have not been run. Noting the interferences with improvements may shew to the sessions, how far the road has been prejudicial to individuals ; but that knowledge may readily be obtained from other sources. There is no irregularity apparent in this record; no proof of corruption, partiality, fraud or undue practice ; and therefore the judgment of the Court of Quarter Sessions must be affirmed.